Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 12/14/2021, has been entered. Claims 4-18 remain pending. Applicant’s amendment to the Drawings and Specifications overcome the objections to the Drawings. Applicant Amendments to Claims 13, 15, and 17 overcome the objections to the claims.

Response to Arguments
Applicant’s arguments, see Pages 10-13, filed 12/14/2021, with respect to 35 U.S.C. 103 rejection of Claims 4-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 4-18 has been withdrawn. 

Allowable Subject Matter
Claims 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Matsumoto (US20190028782). The prior art Matsumoto teaches a sensor system for a facility with the communication and processing of the sensor data. The prior art Matsumoto teaches the limitations “An analysis apparatus comprising: a processor; a memory storing program instructions executable by the processor; and a receiver .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863                                                                                                                                                                                           
/TARUN SINHA/             Primary Examiner, Art Unit 2863